PER CURIAM.
Metropolitan Dade County appeals an order of the circuit court confirming an arbitration award in a dispute growing out of a collective bargaining agreement between the County and Dade County Employees, Local 1363, American Federation of State, County and Municipal Employees, AFL-CIO.
The dispute, concerning the interpretation and application of the agreement, could not be amicably settled. The union invoked the arbitration provision of the agreement and arbitration proceeded regularly before a mutually selected arbitrator, who found for the union. The County, being dissatisfied, filed a motion in the circuit court to vacate the arbitration award and urged that the arbitrator exceeded his powers by modifying or ignoring the language of the agreement. The union contended that the arbitrator merely interpreted the agreement in order to determine its meaning as applied to the facts of the dispute. The circuit court found that the arbitrator did not exceed his authority in applying the agreement. This appeal is from .that order.
The County makes the same argument here that it did in the circuit court. We hold that no error has been demonstrated. The arbitrator did exactly what the agreement to arbitrate provided. He settled a dispute concerning the application of the collective bargaining agreement. See Cassara v. Wofford, 55 So.2d 102 (Fla.1951); and Dairyland Insurance Company v. Hudnall, 279 So.2d 905 (Fla. 3d DCA 1973).
Affirmed.